                      IN THE UNITED STATES DISTRICT COURT                      FILED
                                                                        U.S. DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA                    AiiousTA niv.

                                 DUBLIN DIVISION                       2Q19MftR25 PM 2: 55
CHRISTOPHER JASON SHAW,
                                                                       CLERKi-,
                                                                            SO/U^i. Cr uA.
             Plaintiff,

      V.                                       CV 318-082


DEPARTMENT OF CORRECTIONS;
WARDEN CALDWELL; GIBBONS,Deputy
Warden of Security; FRANKLIN,Deputy
Warden of Care and Treatment; CAPTAIN
DUDLEY;BILLY WICKER,Librarian;
MRS. WICKER,Business Office;
MS.IRWIN, Business Office;
MS. CARSWELL,Postal Clerk;
JOHN OR JANE DOE,Grievance
Coordinator; COUNSELOR WHITE;
JOHN AND JANE DOE,Counselors;
CERT OFFICER SCOTT; OFFICER
TAYLOR; COUNSELOR DUCKWORTH;
COUNSELOR BROWN;and OFFICER
BURTON,

             Defendants.



                                      ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without pr^^eerShd CLOSES this civil action.
      SO ORDERED thisf^^ day of March,2019, aLi^Oigusta, Ge

                                              UNITED STATES DISTRICT JUD
